                                                                               USDC SDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLY FILED
                                                    U.S. Department of Justice DOC #:
                                                                               DATE FILED: 01/28/20
                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    January 27, 2020


By ECF
The Honorable Gregory H. Woods                      MEMORANDUM ENDORSED
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Jonathan Perez, 16 Cr. 656 (GHW)
               Jonathan Perez v. United States, 19 Civ. 9129 (GHW)

Dear Judge Woods:

        The Government writes to respectfully request an extension for its response in the above-
captioned case, currently scheduled for January 31, 2020. Now that petitioner Jonathan Perez
has filed the requisite privilege waiver, additional time is needed for the Government to confer
with Perez’s former counsel and to obtain records and statements from counsel pertinent to
Perez’s pending petition. These steps are necessary to permit the Government to prepare its
response to the petition.
          As a result, the Government respectfully requests that the Court extend the deadline for
   the Government’s response to Perez’s petition until February 21, 2020, in order to permit the
   Government and former counsel additional time to pursue these steps.


                                                          Respectfully submitted,

                                                          GEOFFREY S. BERMAN
                                                          United States Attorney

                                                  By:     ____________/s/_____________
                                                          Rebekah Donaleski
                                                          Kimberly Ravener
                                                          Jilan J. Kamal
                                                          Assistant United States Attorneys
                                                          (212) 637-2192


   cc: Jonathan Perez (pro se, by mail)




Application granted. The Government is directed to file its answer to Mr. Perez's petition by no later than
February 21, 2020. Mr. Perez is directed to file his response to the Government's answer by no later than
March 27, 2020.

The Clerk of Court is directed to send a copy of this order to Mr. Perez by first-class and certified mail.

SO ORDERED.
Dated: January 28, 2020                                  _____________________________________
New York, New York                                              GREGORY H. WOODS
                                                               United States District Judge




                                                     2
